             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TEXAS
                             - SAN ANTONIO DIVISION -

 GERARDO MALDONADO, JR.                     §
                                            §
 v.                                         §        CIVIL ACTION NO. 5:19-cv-01390
                                            §                   (JURY DEMANDED)
 THE GEO GROUP, INC.                        §



                 PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND


       NOW COMES, GERARDO MALDONADO, JR., Plaintiff herein, complaining of and

about THE GEO GROUP, INC. and files this, his Original Complaint and Jury Demand ,

and would show unto the court as follows:

                                       Section 1

                                      Introduction

1.01   This is an employment discrimination case for money damages brought by Mr.

Gerardo Maldonado against his former employer.

                                       Section 2

                                        Parties

2.01   Plaintiff, GERARDO MALDONADO, JR., (hereinafter “Mr. Maldonado” or “Plaintiff”)

is a resident of San Antonio, Bexar County, Texas.

2.02   Defendant, THE GEO GROUP, INC. (hereinafter referred to as “Geo” or

“Defendant”) is an out-of-state corporation doing business in the State of Texas, and can

be served with process by serving its registered agent at the following address:




Maldonado v. The Geo Group, Inc.                     Plaintiff’s Original Complaint & Jury Demand
                                                                                            Page 1
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 2 of 11



                                       The Geo Group, Inc.
                                   621 NW 53rd Street, Suite 700
                                      Boca Raton, FL 33487

                                            Section 3

                                      Jurisdiction & Venue

3.01    This court has federal-question jurisdiction because this action arises under the laws

of the United States, 28 U.S.C. § 1331,: 42 U.S.C. § 1983 and the Age Discrimination in

Employment Act, 29 U.S.C. § 626(c)(1).

3.02    This court has diversity jurisdiction because the suit involves a controversy between

parties of diverse citizenship and the amount in controversy exceeds $75,000.00 28 U.S.C.

§ 1332(a).

3.03    Venue is proper in this cause in the Western District of Texas pursuant to 28

U.S.C.§1391(a)(2) because all or a substantial part of the events which gave rise to this

cause of action occurred in the Western District of Texas.

                                            Section 4

                                      Conditions Precedent

4.01    All conditions precedent to jurisdiction under Title VII, 42 U.S.C. § 2000 e-5(f)(3)

have occurred or been complied with, to wit: (a) A charge of employment discrimination

was concurrently filed with the EEOC within 180 days of the commission of the unlawful

employment practice; a Notification of Right to Sue was issued by the EEOC; this

Complaint has been filed within 90 days of receipt of the Right to Sue letter. Said charge

was dually or jointly filed with the Texas Workforce Commission, Civil Rights Division as

well.




Maldonado v. The Geo Group, Inc.                        Plaintiff’s Original Complaint & Jury Demand
                                                                                               Page 2
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 3 of 11



                                            Section 5

                                      Factual Allegations

5.01    Mr. Maldonado was employed by private prison contractor, The GEO Group, Inc.

(“GEO”), as Director of Operations of the Central Regional Office, starting in September

2012.

5.02    Mr. Maldonado’s oversight as Director of Operations included from a high of 14

facilities to a low of 8 facilities during his tenure.

5.03    His base salary was $160,820.00.

5.04    As part of GEO’s fringe benefits, Mr. Maldonado was afforded with health insurance

(medical, dental and vision), a 401K, stock options, deferred compensation, disability

insurance, and professional liability insurance

5.05    Mr. Maldonado’s total compensation came close to $240,000.00 a year.

5.06    Each bonus was 15% of his based salary.

5.07    GEO gave Mr. Maldonado’s job performance bonuses for years 2012-2018.

5.08    Defendant articulated a false reason when it terminated Mr. Maldonado.

5.09    In a November 13, 2018, memo, GEO’s Central Region, Regional Vice President,

James Black, references an incident “at our Ector County facility involving a USMS

detainee who took his own life with an Officer’s weapon.”

5.10    The truth is that the unfortunate suicide occurred at an off-site community hospital

where he was being watched by two GEO guards and not a GEO facility.

5.11    One of the guards fell asleep, a violation of GEO policy.

5.12    After falling asleep, the guard’s his gun was removed by the detainee.



Maldonado v. The Geo Group, Inc.                         Plaintiff’s Original Complaint & Jury Demand
                                                                                                Page 3
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 4 of 11



5.13   The GEO guard or hallway officer was required to maintain visual contact on the

guard inside the hospital room with the detainee.

5.14   The hallway GEO guard failed to maintain visual contact in this instance as required

by GEO policy.

5.15    It is undisputed Mr. Maldonado is a Mexican-American male.

5.16   It is undisputed Mr. Maldonado was age 61 at the time he was terminated.

5.17   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2012.

5.18   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2013.

5.19   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2014.

5.20   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2015.

5.21   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2016.

5.22   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2017.

5.23   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2018.

5.24   It is undisputed that Mr. Maldonado was qualified to perform his job duties in 2019.

5.25   It is undisputed Mr.Maldonado suffered an adverse personnel action when he was

terminated by GEO on November 13, 2018.

5.26   It is undisputed that the decision-maker, was Mr. James Black.

5.27   Based on information and belief, the decision-maker, Mr. James Black, was age 55,

6 years younger than Mr. Maldonado.

5.28   Mr. Maldonado was replaced by a younger person.

5.29   Younger, Anglo Directors were treated better when their actual conduct violated

policy, including:



Maldonado v. The Geo Group, Inc.                     Plaintiff’s Original Complaint & Jury Demand
                                                                                            Page 4
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 5 of 11



5.30   Frank Strada and Joseph Strada, Directors of Operation (Western Region) - (1)

       (1)     Both oversaw Northeast New Mexico facility where an inexperienced guard

               opened a cell door to a violent murder.

       (2)     The guard was taken hostage.

       (3)     Special housing unit inmates were released.

       (4)     A riot occurred.

       (5)     Frank and Joseph Strada were not terminated.

       (6)     Warden Mark Bowen was not terminated.

       (7)     At the time of the incident above, Frank Strada was younger than age 61.

       (8)     At the time of the incident above, Joseph Strada was younger than age 61.

5.31   Frank Strada, Director of Operations (Western Region)

       (1)     Oversaw the Aurora ICE Processing Center where detainees espaced on

               April 15, 2017.

       (2)     Aurora ICE Processing Center had outbreak of mumps and chicken pox.

       (3)     The Aurora ICE Processing Center was in violation of numerous ICE policies,

               according to Department of Homeland Security inspection.

       (4)     Department of Homeland Security had concerns about poor health care at

               Aurora ICE Processing Center.

       (5)     Multiple deaths and suicided occurred at the Aurora ICE Processing Center.

       (6)     Frank Strada was not terminated.

       (7)     At the time of the incident, Frank Strada was younger than age 61.

5.32   Ken Cauley, Director of Operations in the Eastern Region.

       (1)     Oversaw facilities where several escapes occurred.


Maldonado v. The Geo Group, Inc.                     Plaintiff’s Original Complaint & Jury Demand
                                                                                            Page 5
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 6 of 11



       (2)     Oversaw facilities where detainees committed suicide.

       (3)     Oversaw facilities where inmates committed suicide.

       (4)     At the time of the incident, Ken Cauley was younger than age 61.

5.33   As a Mexican-American Director of Operations, Mr. Maldonado was excluded by

GEO from consideration for a Regional Vice President position, a promotion opportunity.

5.34   Mr. Maldonado had to express interest and speak with a high-ranking GEO official

to obtain an interview.

5.35   Although he was interviewed, Mr. Maldonado did not get the job.

5.36   Based on information and belief, the job was given to a white male.

5.37   Based on information and belief, the job was given to a younger male who was in

his 40's.

5.38   Based on information and belief, the job was given to a younger male who was in

his 50's.

5.39   Shortly before his termination, Mr. Maldonado was scheduled to have cataract

surgery.

5.40   According to Johns Hopkins University, cataracts are generally age-related, affecting

vision after the age of 60.

5.41   On November 7, 2018, GEO granted Mr. Maldonado permission to go home to San

Antonio to pick up medications for a medical condition. At the time, Mr. Maldonado was

working in Odessa, Texas.

5.42   Shortly thereafter, on November 13, 2018, GEO terminated Mr. Maldonado.

5.43   GEO targeted Mr. Maldonado because he left work to pick up medication from his

home in San Antonio.

Maldonado v. The Geo Group, Inc.                     Plaintiff’s Original Complaint & Jury Demand
                                                                                            Page 6
               Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 7 of 11



5.44   Mr. Maldonado was one of the oldest GEO employees in his department.

5.45   Mr. Maldonado was one of the longest-tenured employees in his department.

5.46   On December 17, 2018, Mr. Maldonado perfected his charge of discrimination with

the EEOC and the Texas Workforce Commission, Civil Rights Division.

5.47   In his perfected charge, Mr. Maldonado alleges his termination by GEO was

motivated by national origin, age, and disability discrimination under state and federal law.

5.48   In his perfected charge, Mr. Maldonado alleges his termination by GEO was also

retaliatory under state and federal law.

5.49   GEO’s termination of Plaintiff was an adverse employment action motivated by

malice and/or reckless indifference to Plaintiff’s state-created rights under the Texas

Human Rights Act as well as federal law, including Title VII, the ADEA, and the ADA.

                                           Section 6

                                     Causes of Action

6.01   Mr. Maldonado asserts that GEO violated Chapter 21 of the Texas Labor Code in

that his termination was motivated by unlawful discrimination, including national origin, age,

and disability discrimination.

6.02   Mr. Maldonado asserts that GEO violated Chapter 21 of the Texas Labor Code in

that his termination was retaliatory as per Tex. Lab. Code 21.055.

6.03   Punitive damages are recoverable for willful violations of the Texas Human Rights

Act. See Tex. Lab. Code 21.2585 (d).

6.04   Pleading in the alternative, Mr. Maldonado asserts that GEO violated Title VII in

that his termination was motivated by unlawful discrimination, including national origin, and

retaliation.

Maldonado v. The Geo Group, Inc.                       Plaintiff’s Original Complaint & Jury Demand
                                                                                              Page 7
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 8 of 11



6.05   Pleading in the alternative, Mr. Maldonado asserts that GEO violated the Age

Discrimination in Employment Act (ADEA) in that his termination was motivated by unlawful

discrimination, including, age discrimination, and retaliation. But for the discrimination, Mr.

Maldonado would not have been terminated by GEO.

6.06   Pleading in the alternative, Mr. Maldonado            asserts that GEO          violated the

Americans with Disabilities Act (ADA) in that his termination was motivated by unlawful

discrimination, including disability discrimination, and retaliation. Plaintiff anticipates he will

be entitled to recover punitive damages in this case.

                                            Section 7

                                            Damages

7.01   As a result of acts and/or omissions as set forth above, Plaintiff sustained the

following damages and seeks the following under state and federal law:

       (a)     Reinstatement;

       (b)     Punitive damages;

       (c)     Back pay;

       (d)     Front pay;

       (e)     Past and future emotional pain;

       (f)     Past and future suffering;

       (g)     Past and future inconvenience;

       (h)     Past and future mental anguish;

       (i)     Past and future loss of enjoyment of life;

       (j)     Past and future other non-pecuniary damages; and

       (k)     Reasonable attorney’s fees.


Maldonado v. The Geo Group, Inc.                         Plaintiff’s Original Complaint & Jury Demand
                                                                                                Page 8
             Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 9 of 11



7.02   Compensatory Damages, including but not limited to:

       (a)     Injury to Professional Standing;

       (b)     Injury to Character and Reputation;

       (c)     Job Search Expenses;

       (d)     Lost Earning Capacity in Past and Future;

       (e)     Other pecuniary losses;

       (f)     Non-Pecuniary losses;

       (g)     Interest on Front Pay;

       (h)     Interest on Back Pay;

       (i)     All Lost Benefits Under the employment relationship;

       (j)     Pre-judgment interest;

       (k)     Post-judgment interest;

       (l)     Cost of court/suit;

       (m)     Reasonable expert fees;

       (n)     Reasonable attorney’s fees arising from representation in this matter,

including trial preparation, trial, post-trial, pre-appeal work, appellate work (Fifth Circuit and

U.S. Supreme Court), post-judgment discovery and collection on the judgment if necessary;

and

7.03   Defendant has acted with malice or reckless indifference to Plaintiff’s rights.

Defendant, by engaging in the aforementioned acts and/or in authorizing and/or ratifying

the aforementioned acts, engaged in willful, malicious, intentional, and oppressive conduct

and acted with willful and conscious disregard, or alternatively reckless disregard or

indifference of the rights, welfare, and safety of Plaintiff, therefore justifying the award of


Maldonado v. The Geo Group, Inc.                         Plaintiff’s Original Complaint & Jury Demand
                                                                                                Page 9
            Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 10 of 11



punitive and exemplary damages in an amount to be determined at trial. Therefore, Plaintiff

additionally brings suit for punitive damages and exemplary damages.

7.04   Any such other relief to which Plaintiff may be justly entitled.

                                           Section 8

                                           Jury Trial

8.01   Plaintiff demands a jury trial in this matter.

                                           Section 9

                                             Prayer

9.01 WHEREFORE PREMISES CONSIDERED, Plaintiff prays that Defendant be cited

to appear and answer in this cause, and that upon final trial hereof, Plaintiff recovers

judgment against Defendant for his actual/compensatory/punitive damages in amounts

within the jurisdictional limits of this Court, as plead above, and for all other relief at equity

for which he may show himself justly entitled.

                                             Respectfully submitted,


                                             Mauro F. Ruiz
                                             State Bar No. 24007960
                                             Federal ID. 23774
                                             118 West Pecan Blvd.
                                             McAllen, Texas 78501
                                             Telephone: (956) 259-8200
                                             Telecopier: (956) 259-8203
                                             mruiz@mruizlaw.com
                                             ATTORNEY-IN-CHARGE FOR PLAINTIFF




Maldonado v. The Geo Group, Inc.                         Plaintiff’s Original Complaint & Jury Demand
                                                                                                Page 10
            Case 5:19-cv-01390 Document 1 Filed 11/29/19 Page 11 of 11



OF COUNSEL:
RUIZ LAW FIRM, P.L.L.C.
118 West Pecan Blvd.
McAllen, Texas 78501
Telephone: (956) 259-8200
Telecopier: (956) 259-8203




Maldonado v. The Geo Group, Inc.               Plaintiff’s Original Complaint & Jury Demand
                                                                                      Page 11
